378 U.S. 560 (1964)
GERMANO ET AL.
v.
KERNER, GOVERNOR OF ILLINOIS, ET AL.
No. 636.
Supreme Court of United States.
Decided June 22, 1964.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS.
Bernard Kleiman, Lester Asher, John C. Melaniphy and Charles S. Rhyne for appellants.
Howard J. Trienens and Gary L. Cowan for appellees.
PER CURIAM.
The judgment below is reversed. Reynolds v. Sims, 377 U.S. 533; Lucas v. Forty-Fourth General Assembly of Colorado, 377 U.S. 713. The case is remanded for further proceedings consistent with the views stated in our opinions in Reynolds v. Sims and in the other cases relating to state legislative apportionment decided along with Reynolds.
MR. JUSTICE CLARK and MR. JUSTICE STEWART would affirm the judgment, because, as the opinions of Judge Campbell and Judge Schnackenberg demonstrate, 220 F. Supp. 230, 235, the Illinois system of legislative apportionment is entirely rational and does not frustrate effective majority rule.
MR. JUSTICE HARLAN dissents for the reasons stated in his dissenting opinion in Reynolds v. Sims, 377 U.S. 533, 589.
MR. JUSTICE GOLDBERG took no part in the consideration or decision of this case.